ATTACHMENT
This attachment is responsive to the applicant’s arguments filed on 04/22/22.
-With respect to claim 21, the applicant mainly argues that
 (i) Kim et al  does not teach the limitation “receive, from the core network, a PDU Session Establishment Accept message including second information indicating that the PDU session is established as the first PDU session” because Kim et al  does not teach “a PDU Session Establishment Accept message including second information” nor “second information indicating that the PDU session is established as the first PDU session”, and
(ii) Kim et al  does not teach the limitation “the first PDU session is a PDU session for which User Plane (UP) resources are established during transition from 5GMM-IDLE mode to 5GMM-CONNECTED mode” because Kim et al  does not teach a timing “during transition from 5GMM-IDLE mode to 5GMM-CONNECTED mode” during which the “User Plane (UP) resources” are established, nor “the first PDU session is a PDU session for which User Plane (UP) resources are established”.
	Regarding part (i), the examiner respectfully disagrees.  As explained in the final rejection, Kim et al  teaches the limitation in a manner that the controller (represented by  the UE (UE) shown in figures 10 and 14, as the controller controlling operations of the UE) is configured to receive, from the core network, a PDU Session Establishment Accept message (Resource Setup) (see (S1009) of figure 10) including second information (being information (PDU Session Establishment Accept)) indicating that the PDU session (“the  PDU session to be generated”, [0114])  is established as the first PDU session (“PDU session #1”, [0136]), in such a way that right after the reception ((S1009), figure 10),  the UE can transmit uplink data ((First uplink data), figure 10) with respect to the established first PDU session (see [0115, 0116]).  In comparison, 
the second information (being information (PDU Session Establishment Accept)) is considered equivalent with “second information indicating that the PDU session is established as the first PDU session” since based on the reception of second information, the UE knows that the PDU session has been established as the first PDU session and resultedly,  right after receiving the information, the UE can transmit the uplink data on the established first PDU session, otherwise, the UE cannot transmit the uplink data on the first PDU session  if the first PDU session has not yet been established at and after the reception of second information, and 
the PDU Session Establishment Accept message (Resource Setup) is considered equivalent with “a PDU Session Establishment Accept message including second information” since the PDU Session Establishment Accept message (Resource Setup) includes the “second information”, as claimed.
Regarding part (ii), the examiner also disagrees.  As explained in the final rejection, Kim et al  teaches the limitation in a manner that the first PDU session is a PDU session for which User Plane (UP) resources (indicated by (RRC Connection Reconfiguration, see (S1415) of figure 14, and “user-plane resource setup”, [0140]) are established during transition from 5GMM-IDLE mode (“RRC-IDLE state”, [0089]) (see (S1404) of figure 14) to 5GMM-CONNECTED mode (“RRC_CONNECTED state”, [0089]), in such a way that after the first PDU session is established (see ((S1403, S1404) of figure 14), the UE can be changed to the 5GMM-IDLE mode ((idle mode), S1404, figure 14), 
wherein during the 5GMM-IDLE mode, the UE can receive a paging ((Paging), S1410, figure 14) indicating a downlink data notification ((Downlink Data Notification), S1408, figure 14), and then transition to the 5GMM-CONNECTED mode by interacting, via (S1415, figure 14),  with the core network for establishing of the User Plane (UP) resources (“user plane resource set up”, [0141]) on the basis of the established first PDU session for receiving a downlink data ((Downlink data), S1421, figure 14)  (see [0089, 0107-0109, 0140, 0141]), wherein in Kim et al, the transition period for transition from 5GMM-IDLE mode to 5GMM-CONNECTED mode begins at the time the UE (being in the 5GMM-IDLE mode (see (S1404), figure 14)) receives the paging (see (S1410), figure 14) and ends at the time the UE begins receiving the downlink data (see (S1421), figure 14), and the User Plane (UP) resources are established at a time during the transition period (see (S1415), figure 14), or namely during transition from 5GMM-IDLE mode to 5GMM-CONNECTED mode, and
wherein the first PDU session (“PDU session #1”, [0136]) is a PDU session for which the User Plane (UP) resources (indicated by (RRC Connection Reconfiguration, see (S1415) of figure 14)  are established, (see “In step S1412, the AMF transmits N11 message to SMF#2 to activate the PDU session #1”, [0140]) and “In step S1415, the RAN performs user-plane resource setup through interaction with the UE on the basis of PDU session related information received from the AMF”, [0140]).
-With respect to claims 24 and 27, the applicant’s arguments are not persuasive because of similar reasons set forth above to claim 21.

/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463